     Case 3:19-cv-00583-BAS-WVG Document 44 Filed 05/08/20 PageID.726 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    SPICE JAZZ, LLC,                                    Case No.: 19-CV-583-BAS-WVG
12                                       Plaintiff,
                                                          ORDER ON AMENDED JOINT
13    v.                                                  MOTION FOR PROTECTIVE
                                                          ORDER
14    YOUNGEVITY INTERNATIONAL,
      INC., et al.,
15
                                       Defendants.
16
17
18
19         On May 8, 2020, the Parties filed an amended Joint Motion for Protective Order for
20   purposes of preserving confidentiality of certain documents and information to be
21   exchanged during this litigation. (Doc. No. 43.) The Court finds good cause supports the
22   Joint Motion and the Joint Motion complies with all applicable rules, including this Court’s
23   Civil Chambers Rule V. Accordingly, the Court GRANTS the Joint Motion in its entirety
24   and, upon issuance of this Order, makes enforceable the following language as submitted
25   and agreed upon by the Parties:
26         The Court recognizes that at least some of the documents and information
27   (“materials”) being sought through discovery in the above-captioned action are, for
28   competitive reasons, normally kept confidential by the parties. The parties have agreed to

                                                      1
                                                                               19-CV-583-BAS-WVG
     Case 3:19-cv-00583-BAS-WVG Document 44 Filed 05/08/20 PageID.727 Page 2 of 9



 1   be bound by the terms of this Protective Order (“Order”) in this action.
 2         The materials to be exchanged throughout the course of the litigation between the
 3   parties may contain trade secret or other confidential research, technical, cost, price,
 4   marketing or other commercial information, as is contemplated by Federal Rule of Civil
 5   Procedure 26(c)(1)(G). The purpose of this Order is to protect the confidentiality of such
 6   materials as much as practical during the litigation. THEREFORE:
 7                                         DEFINITIONS
 8         1.     The term "confidential information" will mean and include information
 9   contained or disclosed in any materials, including documents, portions of documents,
10   answers to interrogatories, responses to requests for admissions, trial testimony, deposition
11   testimony, and transcripts of trial testimony and depositions, including data, summaries,
12   and compilations derived therefrom that is deemed to be confidential information by any
13   party to which it belongs.
14         2.     The term "materials" will include, but is not be limited to: documents;
15   correspondence; memoranda; bulletins; blueprints; specifications; customer lists or other
16   material that identify customers or potential customers; price lists or schedules or other
17   matter identifying pricing; minutes; telegrams; letters; statements; cancelled checks;
18   contracts; invoices; drafts; books of account; worksheets; notes of conversations; desk
19   diaries; appointment books; expense accounts; recordings; photographs; motion pictures;
20   compilations from which information can be obtained and translated into reasonably usable
21   form through detection devices; sketches; drawings; notes (including laboratory notebooks
22   and records); reports; instructions; disclosures; other writings; models and prototypes and
23   other physical objects.
24         3.     The term "counsel" will mean outside counsel of record, and other attorneys,
25   paralegals, secretaries, and other support staff employed in or by the law firms identified
26   below:
27                a.    Sbaiti & Company PLLC
28                b.    Emord & Associates PC

                                                   2
                                                                                19-CV-583-BAS-WVG
     Case 3:19-cv-00583-BAS-WVG Document 44 Filed 05/08/20 PageID.728 Page 3 of 9



 1                                      GENERAL RULES
 2         4.    Each party to this litigation that produces or discloses any materials, answers
 3   to interrogatories, responses to requests for admission, trial testimony, deposition
 4   testimony, and transcripts of trial testimony and depositions, or information that the
 5   producing party believes should be subject to this Protective Order may designate the same
 6   as "CONFIDENTIAL" or "CONFIDENTIAL - FOR COUNSEL ONLY."
 7               a.     Designation as "CONFIDENTIAL": Any party may designate
 8         information as "CONFIDENTIAL" only if, in the good faith belief of such party and
 9         its counsel, the unrestricted disclosure of such information could be potentially
10         prejudicial to the business or operations of such party.
11               b.     Designation as "CONFIDENTIAL - FOR COUNSEL ONLY": Any
12         party may designate information as "CONFIDENTIAL - FOR COUNSEL ONLY"
13         only if, in the good faith belief of such party and its counsel, the information is
14         among that considered to be most sensitive by the party, including but not limited to
15         trade secret or other confidential research, development, financial or other
16         commercial information.
17         5.    In the event the producing party elects to produce materials for inspection, no
18   marking need be made by the producing party in advance of the initial inspection. For
19   purposes of the initial inspection, all materials produced will be considered as
20   "CONFIDENTIAL - FOR COUNSEL ONLY," and must be treated as such pursuant to the
21   terms of this Order. Thereafter, upon selection of specified materials for copying by the
22   inspecting party, the producing party must, within a reasonable time prior to producing
23   those materials to the inspecting party, mark the copies of those materials that contain
24   confidential information with the appropriate confidentiality marking.
25         6.    Whenever a deposition taken on behalf of any party involves a disclosure of
26   confidential information of any party:
27               a.     the deposition or portions of the deposition must be designated as
28         containing confidential information subject to the provisions of this Order; such

                                                  3
                                                                              19-CV-583-BAS-WVG
     Case 3:19-cv-00583-BAS-WVG Document 44 Filed 05/08/20 PageID.729 Page 4 of 9



 1         designation must be made on the record whenever possible, but a party may
 2         designate portions of depositions as containing confidential information after
 3         transcription of the proceedings; [A] party will have until fourteen (14) days after
 4         receipt of the deposition transcript to inform the other party or parties to the action
 5         of the portions of the transcript to be designated "CONFIDENTIAL" or
 6         "CONFIDENTIAL - FOR COUNSEL ONLY.”
 7                b.    the disclosing party will have the right to exclude from attendance at
 8         the deposition, during such time as the confidential information is to be disclosed,
 9         any person other than the deponent, counsel (including their staff and associates),
10         the court reporter, and the person(s) agreed upon pursuant to paragraph 8 below; and
11                c.    the originals of the deposition transcripts and all copies of the
12         deposition must bear the legend "CONFIDENTIAL" or "CONFIDENTIAL - FOR
13         COUNSEL ONLY," as appropriate, and the original or any copy ultimately
14         presented to a court for filing must not be filed unless it can be accomplished under
15         seal, identified as being subject to this Order, and protected from being opened
16         except by order of this Court.
17         7.     All   confidential information designated as          "CONFIDENTIAL"         or
18   "CONFIDENTIAL FOR COUNSEL ONLY" must not be disclosed by the receiving party
19   to anyone other than those persons designated within this order and must be handled in the
20   manner set forth below and, in any event, must not be used for any purpose other than in
21   connection with this litigation, unless and until such designation is removed either by
22   agreement of the parties, or by order of the Court.
23         8.     Information designated "CONFIDENTIAL - FOR COUNSEL ONLY" must
24   be viewed only by counsel (as defined in paragraph 3) of the receiving party, and by
25   independent experts under the conditions set forth in this Paragraph. The right of any
26   independent expert to receive any confidential information will be subject to the advance
27   approval of such expert by the producing party or by permission of the Court. The party
28   seeking approval of an independent expert must provide the producing party with the name

                                                  4
                                                                                19-CV-583-BAS-WVG
     Case 3:19-cv-00583-BAS-WVG Document 44 Filed 05/08/20 PageID.730 Page 5 of 9



 1   and curriculum vitae of the proposed independent expert, and an executed copy of the form
 2   attached hereto as Exhibit A, in advance of providing any confidential information of the
 3   producing party to the expert. Any objection by the producing party to an independent
 4   expert receiving confidential information must be made in writing within fourteen (14)
 5   days following receipt of the identification of the proposed expert. Confidential
 6   information may be disclosed to an independent expert if the fourteen (14) day period has
 7   passed and no objection has been made. The approval of independent experts must not be
 8   unreasonably withheld.
 9         9.     Information designated "confidential" must be viewed only by counsel (as
10   defined in paragraph 3) of the receiving party, by independent experts (pursuant to the
11   terms of paragraph 8), by court personnel, and by the additional individuals listed below,
12   provided each such individual has read this Order in advance of disclosure and has agreed
13   in writing to be bound by its terms:
14                a)     Executives who are required to participate in policy decisions with
15         reference to this action;
16                b)     Technical personnel of the parties with whom Counsel for the parties
17         find it necessary to consult, in the discretion of such counsel, in preparation for trial
18         of this action; and
19                c)     Stenographic and clerical employees associated with the individuals
20         identified above.
21         10.    With     respect     to   material     designated     "CONFIDENTIAL"           or
22   "CONFIDENTIAL – FOR COUNSEL ONLY," any person indicated on the face of the
23   document to be its originator, author or a recipient of a copy of the document, may be
24   shown the same.
25         11.    All information which has been designated as "CONFIDENTIAL" or
26   "CONFIDENTIAL -FOR COUNSEL ONLY" by the producing or disclosing party, and
27   any and all reproductions of that information, must be retained in the custody of the counsel
28   for the receiving party identified in paragraph 3, except that independent experts authorized

                                                   5
                                                                                 19-CV-583-BAS-WVG
     Case 3:19-cv-00583-BAS-WVG Document 44 Filed 05/08/20 PageID.731 Page 6 of 9



 1   to view such information under the terms of this Order may retain custody of copies such
 2   as are necessary for their participation in this litigation.
 3           12.   Before any materials produced in discovery, answers to interrogatories,
 4   responses to requests for admissions, deposition transcripts, or other documents which are
 5   designated as confidential information are filed with the Court for any purpose, the party
 6   seeking to file such material must seek permission of the Court to file the material under
 7   seal.
 8           13.   At any stage of these proceedings, any party may object to a designation of
 9   the materials as confidential information. The party objecting to confidentiality must
10   notify, in writing, counsel for the designating party of the objected-to materials and the
11   grounds for the objection. If the dispute is not resolved consensually between the parties
12   within seven (7) days of receipt of such a notice of objections, the objecting party may
13   move the Court for a ruling on the objection. The materials at issue must be treated as
14   confidential information, as designated by the designating party, until the Court has ruled
15   on the objection or the matter has been otherwise resolved.
16           14.   All confidential information must be held in confidence by those inspecting
17   or receiving it, and must be used only for purposes of this action. Counsel for each party,
18   and each person receiving confidential information must take reasonable precautions to
19   prevent the unauthorized or inadvertent disclosure of such information. If confidential
20   information is disclosed to any person other than a person authorized by this Order, the
21   party responsible for the unauthorized disclosure must immediately bring all pertinent facts
22   relating to the unauthorized disclosure to the attention of the other parties and, without
23   prejudice to any rights and remedies of the other parties, make every effort to prevent
24   further disclosure by the party and by the person(s) receiving the unauthorized disclosure.
25           15.   No party will be responsible to another party for disclosure of confidential
26   information under this Order if the information in question is not labeled or otherwise
27   identified as such in accordance with this Order.
28           16.   If a party, through inadvertence, produces any confidential information

                                                     6
                                                                               19-CV-583-BAS-WVG
     Case 3:19-cv-00583-BAS-WVG Document 44 Filed 05/08/20 PageID.732 Page 7 of 9



 1   without labeling or marking or otherwise designating it as such in accordance with this
 2   Order, the designating party may give written notice to the receiving party that the
 3   document or thing produced is deemed confidential information, and that the document or
 4   thing produced should be treated as such in accordance with that designation under this
 5   Order. The receiving party must treat the materials as confidential, once the designating
 6   party so notifies the receiving party. If the receiving party has disclosed the materials before
 7   receiving the designation, the receiving party must notify the designating party in writing
 8   of each such disclosure. Counsel for the parties will agree on a mutually acceptable manner
 9   of labeling or marking the inadvertently produced materials as "CONFIDENTIAL" or
10   "CONFIDENTIAL - FOR COUNSEL ONLY" - SUBJECT TO PROTECTIVE ORDER.
11         17.    Nothing within this order will prejudice the right of any party to object to the
12   production of any discovery material on the grounds that the material is protected as
13   privileged or as attorney work product.
14         18.    Nothing in this Order will bar counsel from rendering advice to their clients
15   with respect to this litigation and, in the course thereof, relying upon any information
16   designated as confidential information, provided that the contents of the information must
17   not be disclosed.
18         19.    This Order will be without prejudice to the right of any party to oppose
19   production of any information for lack of relevance or any other ground other than the mere
20   presence of confidential information. The existence of this Order must not be used by either
21   party as a basis for discovery that is otherwise improper under the Federal Rules of Civil
22   Procedure.
23         20.    Nothing within this order will be construed to prevent disclosure of
24   confidential information if such disclosure is required by law or by order of the Court.
25         21.    Upon final termination of this action, including any and all appeals, counsel
26   for each party must, upon request of the producing party, return all confidential information
27   to the party that produced the information, including any copies, excerpts, and summaries
28   of that information, or must destroy same at the option of the receiving party, and must

                                                    7
                                                                                  19-CV-583-BAS-WVG
     Case 3:19-cv-00583-BAS-WVG Document 44 Filed 05/08/20 PageID.733 Page 8 of 9



 1   purge all such information from all machine-readable media on which it resides.
 2   Notwithstanding the foregoing, counsel for each party may retain all pleadings, briefs,
 3   memoranda, motions, and other documents filed with the Court that refer to or incorporate
 4   confidential information, and will continue to be bound by this Order with respect to all
 5   such retained information. Further, attorney work product materials that contain
 6   confidential information need not be destroyed, but, if they are not destroyed, the person
 7   in possession of the attorney work product will continue to be bound by this Order with
 8   respect to all such retained information.
 9         22.    The restrictions and obligations set forth within this order will not apply to
10   any information that: (a) the parties agree should not be designated confidential
11   information; (b) the parties agree, or the Court rules, is already public knowledge; (c) the
12   parties agree, or the Court rules, has become public knowledge other than as a result of
13   disclosure by the receiving party, its employees, or its agents in violation of this Order; or
14   (d) has come or will come into the receiving party's legitimate knowledge independently
15   of the production by the designating party. Prior knowledge must be established by pre-
16   production documentation.
17         23.    The restrictions and obligations within this order will not be deemed to
18   prohibit discussions of any confidential information with anyone if that person already has
19   or obtains legitimate possession of that information.
20         24.    Transmission by email or some other currently utilized method of
21   transmission is acceptable for all notification purposes within this Order.
22         25.    No document shall be filed under seal unless counsel secures a court order
23   allowing the filing of a document under seal. An application to file a document under seal
24   shall be served on opposing counsel, and on the person or entity that has custody and
25   control of the document, if different from opposing counsel. If opposing counsel, or the
26   person or entity who has custody and control of the document, wishes to oppose the
27   application, he/she must contact the chambers of the judge who will rule on the application,
28   to notify the judge’s staff that an opposition to the application will be filed.

                                                    8
                                                                                   19-CV-583-BAS-WVG
     Case 3:19-cv-00583-BAS-WVG Document 44 Filed 05/08/20 PageID.734 Page 9 of 9



 1         26.    This Order may be modified by agreement of the parties, subject to approval
 2   by the Court.
 3         27.       The Court may modify the terms and conditions of this Order for good cause,
 4   or in the interest of justice, or on its own order at any time in these proceedings. The parties
 5   prefer that the Court provide them with notice of the Court's intent to modify the Order and
 6   the content of those modifications, prior to entry of such an order.
 7         IT IS SO ORDERED.
 8   Dated: May 8, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    9
                                                                                  19-CV-583-BAS-WVG
